Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWABLE CLAIMS 
Claims 1-11, 13-21 and 24-29 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument with respect to claim 1 is found persuasive, i.e., the limitation “the hinge portion is of lesser width than the first portion and the second portion” cannot be interpreted as being an obvious design choice, since it serves a particular unique function – provides the wrap with the ability to be wrapped around the upper and lower parts of the limb.
The closest prior art of record Peterson (US 5,538,500), Gilchrist (US 2,331,271), Brodsky et al. (US 5,129,391) and Carlucci et al. (US 2007/0093767) fail to teach, suggest or render obvious this limitation.
Peterson (US 5,538,500) discloses most of claimed limitations except for the plurality of packets formed on the inner surface of the wrap.
Gilchrist (US 2,331,271) remedies this deficiency. However, Peterson in view of Gichris are silent about the presence of hinge portion and a bonded area extending across the dressing.
Brodsky et al. (US 5,129,391) remedies this deficiency. However, Peterson in view of Gichris, and further in view of Brodsky are silent about the presence of superabsorbent polymer. 
Carlucci et al. (US 2007/0093767) remedies this deficiency.
However, none of cited prior art teach or suggest the hinge portion being of lesser width than the first portion and the second portion that serves a particular unique function – provides the wrap to be wrapped around the upper and lower parts of the limb.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781